EXHIBIT 10.5.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE is made and entered into as of December 2003 by
and between the Multi-Employer Property Trust, a trust organized under 12 CFR
Section 9.18 (the “Landlord”), and BIOJECT MEDICAL TECHNOLOGIES, WC., an Oregon
corporation (the “Tenant”). All capitalized terms not defined herein shall have
the meanings given to them in the Lease (defined below).

RECITALS

 

A. Landlord and Tenant are parties to that certain Industrial Lease dated
October 24,2003, (the “Lease”), for certain premises containing approximately
44,042 square feet, 8,750 square feet of which is located in Building G
(“Building G Space”) and the balance of 35,292 square feet is in Building H
(“Building H Space”) of the Project. The Premises are more particularly
described in the Lease.

 

B. Pursuant to Section 2.10 of the Lease, Tenant has the option to lease that
certain 5,280 square foot space located at 20209 SW 95” Place as shown on
Exhibit A attached hereto and incorporated herein by this reference (the “New
Space”), which space is in Building H, and to surrender its Building G Space.
This exchange of space will allow Tenant to have contiguous space in Building H.

 

C. Tenant desires to exercise its option and Landlord desires to accept Tenant’s
exercise of the same in accordance with the terms of Section 2.10 of the Lease
and this Amendment.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree to amend the Lease as follows:

 

1. Premises. As of the date of this Amendment, Tenant shall surrender and
terminate the Lease as to the Building G Space and lease the New Space on the
same terms and conditions as provided in the Lease. Landlord accepts the
termination as to the Building G Space and the leasing of the New Space. From
and after the date of this Amendment, the term “Premises” under the Lease shall
mean and be deemed to refer to the Building H Space and the New Space
collectively for a total of 40,572 square feet.

 

2. Monthly Base Rent. The Base Rent schedule of the Lease is deleted in its
entirety and replaced with the following:

 

Applicable Portion of Lease Term

 

Annual Base Rent

 

Monthly Base Rent

Installment (Annual/12)

Beginning

 

Ending

   

March 1, 2004

  October 31, 2004   Zero   Zero

November 1, 2004

  February 28,2005   $338,904.00   $28,242.00

March 1, 2005

  February 28,2006   $347,376.60   $28,948.05



--------------------------------------------------------------------------------

Applicable Portion of Lease Term

 

Annual Base Rent

 

Monthly Base Rent

Installment (Annual/12)

Beginning

 

Ending

   

March 1, 2006

  February 28,2007   $356,061.00   $29,671.75

March 1, 2007

  February 29,2008   $364,962.60   $30,413.55

March 1, 2008

  February 28,2009   $374,086.56   $31,173.88

March 1, 2009

  February 28,2010   $383,438.76   $31,953.23

March 1, 2010

  February 28, 2011   $393,024.72   $32,752.06

March 1, 2011

  February 28, 2012   $402,850.32   $32,752.06

March 1, 2012

  February 28, 2013   $412,921.56   $34,410.13

March 1, 2013

  February 28, 2014   $423,244.68   $35,270.39

March 1, 2014

  February 28, 2015   $433.825.80   $36.152.15

The beginning and ending dates shall be subject to change based on the actual
Commencement Date.

 

3. Tenant Improvements. Landlord shall provide a tenant improvement allowance of
$35,910 for improvement of the office area within the New Space as provided
under Section 2.10 of the Lease. The plans and specifications for the tenant
improvements shall be agreed to in accordance with the terms of Section 2.3. The
cost of tenant improvements in excess of the allowance shall be paid by Tenant
in accordance with Section 2.5 of the Lease.

 

4. Full Force and Effect. Except as modified by or as otherwise provided in this
Amendment, the terms and conditions of the Lease shall remain in full force and
effect with respect to the Premises and are hereby ratified and affirmed.

 

5. Landlord’s Authorized Agents. Notwithstanding anything contained in the Lease
to the contrary only officers of Riggs & Company, a division of Riggs Bank N.A.
or Kennedy Associates Real Estate Counsel, Inc., are authorized to amend, renew
or terminate this Lease, or to compromise any of Landlord’s claims under this
Lease or to bind Landlord in any manner. Without limiting the effect of the
previous sentence, no property manager or broker shall be considered an
authorized agent of Landlord to amend, renew or terminate this Lease, to
compromise any of Landlord’s claims under this Lease or to bind Landlord in any
manner.

DATED as of the date first above written.

 

LANDLORD:     TENANT:

Multi-Employer Property Trust, organized

under 12 CFR Section 9.18.

   

BIOJECT MEDICAL TECHNOLOGIES,

an Oregon Corporation

LANDLORD: TENANT:

By: Kennedy Associates Real Estate Counsel, Inc.,

its authorized Signatory

 

By:   /s/ Joseph R. Shea     By:   /s/Michael A. Temple Name:   Joseph R. Shea  
  Name:   Michael A. Temple Its:   Vice President     Its:   Executive V.P. and
General Manager